PER CURIAM.
The plaintiff in error was defendant in the court below. The action was brought to recover duties illegally exacted by the defendant, as collector of the port of New York, upon certain importations of merchandise made by .the plaintiffs in the year 1889. The merchandise was classified, and subjected to duties at the rate of 20 per centum ad valorem, as nonenumerated manufactured articles, under the provision for “all articles manufactured, in whole or in part, not herein enumerated or provided for,” of section 2513 of the tariff act of March 3, 1883. The contention upon the trial was whether this classification was correct, or whether the merchandise was free of duty, under the provision of the same act for “agate manufactured,” contained in the free list; or, if not free of duty, was dutiable at the rate of of 10 per centum ad valorem under the provision of schedule A of the same act, for “all nondurable crude materials, but which have been advanced in value or condition by refining or grinding, or by other processes of manufacture, not specially ^enumerated or provided for in this act;” or, if not free of duty, or not dutiable at 10 per centum ad valorem under the last-mentioned provision, Avas dutiable at 10 per centum ad valorem under the provision for “precious stones of all kinds,” contained in Schedule N of the same act.
According to the record the following facts appear: The merchandise in suit consisted of various articles, composed with few exceptions of agate, and, in case of these exceptions, of tiger-eye. Those of agate were made from crude agate, and those of tiger-eye from crude tiger-eye, by a process called “cutting,” or, in other words, by first sawing these crude stones into pieces of the required sizes, and then grinding such pieces on sandstones or otherwise, and afterwards polishing the same so ground, into the shapes of, and for the uses respectively as, penholder handles, glove-hook handles, shoe-hook handles, knife handles, paper weights, paper cutters, rollers for book binders, slabs for match boxes, and slabs for blotting papers. At and prior to March 3, 1883, the date of the passage of the tariff act in question, crude agate and tiger-eye were knoAvn in trade and commerce as “precious stones;” but all the stones known to commerce as precious stones were bought and sold under their respective descriptive names; and articles like the imported ones were bought and sold in trade and commerce, when made of agate, under the names of and as agate penholder handles, agate glove-hook handles, agate shoe-hook handles, agate knife handles, etc., and, when made of tiger-eye, under the names of and as tiger-eye penholder handles, tiger-eye glove-hook handles, etc. Agate like that of which the imported articles were composed was also made into cameos, ring stones, sleeve buttons, pieces for earrings, and other articles used for jewelry purposes.
*275At the close of the evidence the defendant requested the judge to instruct the jury to render a verdict iu Ms favor on the ground that the plaintiff had not proven facts sufficient to entitle Min to recover. The court refused, and the defendant duly excepted. Thereupon the plaintiff moved the court to instruct the jury to find a verdict in his favor. The judge granted the instruction, and ordered a verdict for the plaintiff. To these ruling's the defendant duly excepted. Error has been assigned of these rulings.
It has been repeatedly decided, under the tariff acts, that where an article has been advanced through one or more processes into a completed commercial article, known and recognized in trade by a specific and distinctive name other than the name of the material, and is put into a completed shape designed and adapted for a particular use, it is deemed to be a manufacture. It is sufficient to refer to Hartranft v. Wiegmann, 121 U. S. 609, 7 Sup. Rep. 1240; Schrieffer v. Wood, 5 Blatchf. 215; Stockwoll v. U. S., 3 Cliff. 284. The importations in question were therefore properly classified and subjected to duty by the collector as articles manufactured iu whole or in part, if they wove not otherwise enumerated or provided for by the tariff act of March 3, 1883. Clearly none of them were “agate manufactured.” Nor were they “crude minerals advanced in value or condition,” etc., because that term, applies to minerals in a state of preparation for manufacturing uses before they have reached the condition of a manufactured article. We agree with the learned trial judge that the real question in the case is whether they were “precious stones,” within the meaning of Schedule N of the act, and therefore enumerated otherwise than as manufactured articles. Undoubtedly, agate stones and tiger-eve stones are “precious stones,” within the common acceptation of the term; certainly, some varieties of them are; and of course tliey were known in trade and commerce, as to the lexicographers, by that generic term. But It does not follow that agate penholder handles, agate shoe-hook handles, etc., are the precious stones of the statute. If it could be shown that these articles, at the date of the tariff act, were bought and sold as precious stones, or were commercially known as such, then no doubt they would have to fall under that classification for duty. Not only had these articles no such commercial designation, but the stones themselves, when imported in the form of stones, were bought and sold as were rabies, diamonds, and other precious stones, by their respective distinctive names. We think the term as used in Schedule X applies to all stones known as precious, whether in their original condition, or advanced beyond it by cutting, polishing, etc., so long- as they remained “stones” in the commercial sense -of the word.
As the importations fall aptly under the description of manufactured articles, and not under that of precious stones, they were properly classified for duty by the collector, and a verdict should have been ordered for the defendant. The judgment is reversed,